 Case 18-25116              Doc 611    Filed 10/30/19 Entered 10/30/19 19:43:57     Desc Main
                                        Document     Page 1 of 8




Oren Haker (admitted pro hac vice)
oren.haker@stoel.com
Mark E. Hindley (7222)
mark.hindley@stoel.com
STOEL RIVES LLP
Suite 1100, One Utah Center
201 South Main Street
Salt Lake City, Utah 84111
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Attorneys for Evergreen Aviation & Space
Museum, and The Captain Michael King Smith
Educational Institute


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 In re:
 THE FALLS EVENT CENTER LLC; THE                                 Bankr. Case Nos.
 FALLS AT GILBERT, LLC; THE FALLS AT
                                                      18-25116; 18-25419; 18-25492; 18-26653;
 MCMINNVILLE, LLC; THE FALLS AT ST.
                                                         18-27713; 18-28140; and 18-27111
 GEORGE, LLC; THE FALLS AT FRESNO,
 LLC; THE FALLS AT CLOVIS, LLC; THE                  (Substantively Consolidated under Case No.
 FALLS OF LITTLETON, LLC; THE FALLS                                  18-25116)
 AT CUTTEN ROAD, LLC; THE FALLS AT                                  Chapter 11
 STONE OAK PARKWAY, LLC; THE
 FALLS AT BEAVERTON, LLC; AND THE                        The Honorable R. Kimball Mosier
 FALLS AT ROSEVILLE, LLC;
                            Consolidated Debtors.

 In re:                                                      Bankr. Case No. 18-25492
 THE FALLS AT MCMINNVILLE, LLC;                                     Chapter 11
                            Debtor.                      The Honorable R. Kimball Mosier

  EX PARTE MOTION TO SHORTEN TIME AND SET HEARING AND OBJECTION
  DEADLINE ON MOTION FOR ORDER, PURSUANT TO SECTION 363(e) OF THE
    BANKRUPTCY CODE AND RULES 4001, 9013, AND 9014 OF THE FEDERAL
     RULES OF BANKRUPTCY PROCEDURE, GRANTING THE EVERGREEN
   AVIATION & SPACE MUSEUM AND THE CAPTAIN MICHAEL KING SMITH
           EDUCATIONAL INSTITUTE ADEQUATE PROTECTION


104169423.1 0068414-00001
    Case 18-25116           Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57      Desc Main
                                       Document     Page 2 of 8




         Pursuant to Local Rules 9006-1(a) and 9013-1(m), Evergreen Aviation & Space Museum

and The Captain Michael King Smith Educational Institute (collectively, “Museum”) respectfully

moves (“Motion”) the Court, ex parte, for entry of an order shortening time for filing a notice of

a hearing, and setting an expedited objection deadline on, the Museum’s Motion For Order,

Pursuant To Section 363(e) Of The Bankruptcy Code And Rules 4001, 9013, And 9014 Of The

Federal Rules Of Bankruptcy Procedure, Granting Evergreen Aviation & Space Museum And The

Captain Michael King Smith Educational Institute Adequate Protection (“Motion For Adequate

Protection”).

         In support of such request, the Museum respectfully states as follows:

         1.       On October 11, 2019, the chapter 11 Trustee (“Trustee”) of the above-captioned

substantively consolidated Debtors (“Consolidated Debtors”) filed his Motion To Sell Property

Out Of The Ordinary Course Of Business, Free And Clear Of All Interests And Subject To Higher

And Better Offers, To McMinnville Properties, LLC, Pursuant to 11 U.S.C. § 363(b), (f), And (m);

Approval Of Sale Procedures, Including A Break-up Fee; And Waiver Of The Stay Set Forth In

Fed. R. Bankr. P. 6004(h) (“Sale Motion”). Dkt. No. 573, Case No. 18-25116 (“TFEC Dkt.”).

         2.       Also on October 11, 2019, the Trustee filed his Motion To Approve Settlement

Agreement Pursuant To Federal Rule of Bankruptcy Procedure 9019 (“Settlement Motion”)

seeking approval of the Museum Settlement. 1 TFEC Dkt. No. 571.




1
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Sale Motion.

                                                  2
104169423.1 0068414-00001
 Case 18-25116              Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57        Desc Main
                                       Document     Page 3 of 8




         3.       On October 15, 2019, the Trustee filed notices of hearing on the Sale Motion and

Settlement Motion setting a hearing for November 5, 2019, at 11:00 a.m. prevailing Mountain

Time. TFEC Dkt. Nos. 578, 580.

         4.       The Museum’s counsel contacted the Court’s scheduling line on October 30, 2019

and requested that the Motion For Adequate Protection be set for hearing on November 5, 2019,

at 11:00 a.m. The clerk indicated that setting the Motion For Adequate Protection for hearing on

November 5 would not be possible, and the earliest available date for hearing was November 12,

2019 at 3:00 p.m. Thus, by this Motion, the Museum seeks to set its Motion For Adequate

Protection for hearing on November 12, 2019. To the extent the Trustee and the Museum are able

to resolve the concerns raised in the Museum’s Motion For Adequate Protection prior to November

12, 2019, the hearing may not be necessary.

         5.       Local Rule 9006-1(a) provides that the Court may alter the time period generally

required to file and serve a motion prior to hearing, providing that “[a] motion for an order fixing

a different period may, for cause shown, be made to the court on an ex parte basis.” Local Rule

9013-1(m), also confirms that “[a] party may file a motion to shorten time for expedited hearing,

which may be granted ex parte for cause.”

         6.       The Museum’s Motion For Adequate Protection is necessary due to the Sale

Motion’s request for relief that grants the Trustee authority to sell the Property free and clear of

all “interests” to any good faith purchaser (“Alternate Purchaser”) including but not limited to a

prospective purchaser who submits a bid by the bid deadline, and irrespective of whether an

Alternate Purchaser supports the Global Settlement Term Sheet attached as Exhibit A to the

Settlement Motion. In fact, if McMinnville Properties, LLC (“Stalking Horse”) is identified at


                                                  3
104169423.1 0068414-00001
 Case 18-25116              Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57          Desc Main
                                       Document     Page 4 of 8




the hearing to approve the Sale Motion as the purchaser of the Property and yet subsequently fails

to consummate the Purchase and Sale Agreement and First Amendment to the Purchase and Sale

Agreement, attached to the Sale Motion as Exhibits 1 and 2 (collectively, the “PSA”), the Sale

Motion authorizes the Trustee to sell the Property to an Alternate Purchaser without having to

return to this Court. See Notice of Sale Motion, dkt. no. 580 (“If for whatever reason the sale to

the Buyer does not close, the Trustee seeks authorization to sell the Property to any other good

faith purchaser who offers at least the Purchase Price for the Property.”) (emphasis added.)

Because the Museum is not willing to consent to a “free and clear” sale to an Alternate Purchaser

who is, at this time, unknown, the Museum’s Motion For Adequate Protection is necessary.

         7.       Cause exists to expedite consideration of the Motion For Adequate Protection so

that argument regarding the Museum’s rights in the Property that is the subject of the Sale Motion

can be heard and adjudicated as contemporaneously as possible with the Court’s consideration of

the Sale Motion and the Settlement Motion on November 5, 2019. It is vital that the Museum’s

request for adequate protection be granted by this Court in connection with the entry of an order

approving the Sale Motion.

         8.       Accordingly, the Museum submits it would be in the best interest of the above-

captioned Consolidated Debtors, their creditors, and all other parties in interest to hold the hearing

on the Motion For Adequate Protection on Tuesday, November 12, 2019, at 3:00 p.m., and to set

an objection deadline on such motion for Monday, November 11, 2019 at 12:00 p.m., Mountain

Standard Time.

         9.       To provide sufficient notice, the Museum will provide a copy of the Motion For

Adequate Protection and the notice of hearing and objection deadline on the same to the US Trustee


                                                  4
104169423.1 0068414-00001
 Case 18-25116              Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57        Desc Main
                                       Document     Page 5 of 8




and to counsel for the parties who have appeared in the case by electronic notice through CM/ECF,

and will also provide a copy of the Motion For Adequate Protection and notice of the hearing and

objection deadline to all creditors and parties in interest appearing on the mailing matrix by first

class US Mail, postage prepaid, sent out on Wednesday, October 30, 2019.

         For the reasons discussed above, the Museum respectfully requests that the Court enter an

order shortening the notice requirements for the Motion For Adequate Protection, set a hearing on

that motion for Tuesday, November 12, 2019, at 3:00 p.m. and an objection deadline of Monday,

November 11, 2019 at 12:00 p.m., and grant such further relief as the Court deems necessary and

equitable under the circumstances.

            DATED: October 30, 2019
                                                      STOEL RIVES LLP

                                                      /s/ Oren B. Haker
                                                      Oren B. Haker (admitted pro hac vice)
                                                      Mark E. Hindley (7222)

                                                      STOEL RIVES LLP
                                                      Suite 1100, One Utah Center
                                                      201 South Main Street
                                                      Salt Lake City, Utah 84111
                                                      Telephone: (801) 328-3131
                                                      Facsimile: (801) 578-6999

                                                      Attorneys for Evergreen Aviation & Space
                                                      Museum, and The Captain Michael King Smith
                                                      Educational Institute




                                                  5
104169423.1 0068414-00001
 Case 18-25116              Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57       Desc Main
                                       Document     Page 6 of 8




                                      CERTIFICATE OF SERVICE

   I hereby certify that on the date listed below, I filed a true and correct copy of the foregoing
EX PARTE MOTION TO SHORTEN TIME AND SET HEARING AND OBJECTION
DEADLINE ON MOTION FOR ORDER, PURSUANT TO SECTION 363(e) OF THE
BANKRUPTCY CODE AND RULES 4001, 9013, AND 9014 OF THE FEDERAL RULES
OF BANKRUPTCY PROCEDURE, GRANTING THE EVERGREEN AVIATION &
SPACE MUSEUM AND THE CAPTAIN MICHAEL KING SMITH EDUCATIONAL
INSTITUTE ADEQUATE PROTECTION with the United States Bankruptcy Court for the
District of Utah by using the CM/ECF system. I further certify that the parties of record in this
case, as identified below, are registered CM/ECF Users.

    •    James W. Anderson jwa@clydesnow.com,
         mmann@clydesnow.com;atrujillo@clydesnow.com
    •    Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
    •    Marlon L. Bates marlon@scalleyreading.net, emily@scalleyreading.net
    •    David P. Billings dbillings@fabianvancott.com,
         jwinger@fabianvancott.com;mdewitt@fabianvancott.com
    •    Aaron T. Brogdon aaron.brogdon@squirepb.com, christopher.giaimo@squirepb.com
    •    Doyle S. Byers DSByers@hollandhart.com, BKNoble@hollandhart.com
    •    Ryan C. Cadwallader rcadwallader@kmclaw.com, tsanders@kmclaw.com
    •    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
    •    Micah L. Daines micah@dainesjenkins.com
    •    Thomas E. Goodwin tgoodwin@parrbrown.com, nmckean@parrbrown.com
    •    Oren Buchanan Haker oren.haker@stoel.com,
         kevin.mckenzie@stoel.com;daniel.kubitz@stoel.com;docketclerk@stoel.com;kc.hovda@
         stoel.com
    •    Mark E. Hindley mehindley@stoel.com,
         rnoss@stoel.com;slcdocket@stoel.com;Dixie.colson@stoel.com
    •    Alan C. Hochheiser ahochheiser@mauricewutscher.com
    •    Armand J. Howell armand@hwmlawfirm.com,
         meghan@hwmlawfirm.com;armandh@ecf.courtdrive.com
    •    Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
    •    Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;dburton@rqn.com
    •    Peter J. Kuhn tr Peter.J.Kuhn@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
    •    Ralph R. Mabey rmabey@kmclaw.com
    •    Jessica G. McKinlay mckinlay.jessica@dorsey.com, Segovia.Maria@dorsey.com
    •    John T. Morgan tr john.t.morgan@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
    •    Darren B. Neilson darren@neilsonlaw.co
    •    Brian J. Porter brian@hwmlawfirm.com
    •    Chad Rasmussen chad@alpinalegal.com, contact@alpinalegal.com

                                                  6
104169423.1 0068414-00001
 Case 18-25116              Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57        Desc Main
                                       Document     Page 7 of 8




    •    Steven M. Rogers srogers@roruss.com,
         nrussell@roruss.com;rorusslaw@gmail.com;paralegal@roruss.com
    •    Nicholas R. Russell nrussell@roruss.com,
         paralegal@roruss.com;rorusslaw@gmail.com;srogers@roruss.com
    •    Jeffrey B. Smith jsmith@cgsattys.com
    •    Michael S. Steck michael@clariorlaw.com
    •    Mark S. Swan mswan@strongandhanni.com, mark@swanlaw.net
    •    Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         UT17@ecfcbis.com;montoya.michelle@dorsey.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •    John J. Wiest wiest.john@dorsey.com

I further certify the below parties who are not on the list to receive email notice/service for this
case were served by U.S. First Class mail on the date listed below:

Richard N. Bauer
1789 Bella Lago Drive
Clermont, FL 34711-4634

Bexar County
c/o David G. Aevoet
Linebarger Goggan Blair & Sampson, LLP
711 Navarro Street, Suite 300
San Antonio, TX 78205

Albert B Clark
696 East 1220 North
Orem, UT 84097

Christopher J. Giaimo
Squire Patton Boggs (US) LLP
2550 M Street NW
Washington, DC 20037

Richard W. Johnston
6855 S. Havana St. #275
Centennial, CO 80112-3813




                                                  7
104169423.1 0068414-00001
 Case 18-25116              Doc 611   Filed 10/30/19 Entered 10/30/19 19:43:57      Desc Main
                                       Document     Page 8 of 8




Jones Lang LaSalle Americas, Inc.
Attention: Regional Counsel
200 East Randolph Drive
Chicago, IL 60601

Meilin Liu
AmeriAsian Funding LLC
1934E 90th Street
Cleveland, OH 44106

Brent Davies Pulley
2148 East Caroline Lane
Tempe, AZ 85284

Christopher K. Robinson
1 Mount Jefferson Terrace, Suite 101
Lake Oswego, OR 97035

State of Oregon
Department of Revenue
955 Center St NE
Salem, OR 97301-2555

The Claro Group, LLC
711 Louisiana Street, Suite 2100
Houston, TX 77002

The Falls Event Center LLC
9067 South 1300 West, Suite 301
West Jordan, UT 84088

            DATED: October 30, 2019
                                                      STOEL RIVES LLP

                                                      /s/ Oren B. Haker
                                                      Oren B. Haker (OSB #130162)
                                                      (admitted pro hac vice)
                                                      Mark E. Hindley (UTB #7222)

                                                      Attorneys for Evergreen Aviation and Space
                                                      Museum and The Captain Michael King Smith
                                                      Educational Institute


                                                  8
104169423.1 0068414-00001
